IN TI-IE SUPREME COURT OF TI-[E STATE OF DELAWARE

GEORGE B. SHAW, §
§ No. 133, 2017
Defendant Below, §
Appellant, § Court Below-Superior Court
§ of the State of Delaware
V- §
§ Cr.IDNo.1111014713 (N)
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: June 6, 2017
Decided: June 19, 2017

ORDER

This 19th day of June 2017, it appears to the Court that, on May 22, 2017, the

Chief Deputy Clerk issued a notice directing the appellant to show cause why this

appeal should not be dismissed for his failure to file an opening brief and appendix

in this matter on or before May l l, 2017 and for his failure to pay the Supreme Court

filing fee or f11e a motion to proceed in forma pauperis The appellant has not

responded to the notice to show cause Within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.

NOW, THEREFORE, I'[` IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

B/ HE coURT:

.l’

t wait/mri
0

q
. ‘ f
Justlce §